Citation Nr: 0633372	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  05-37 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted for 
service connection for a psychiatric disability, claimed as 
paranoid schizophrenia.  

2.  Entitlement to service connection for a psychiatric 
disability, claimed as paranoid schizophrenia.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
December 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran entitlement to service 
connection for post-traumatic stress disorder (PTSD), and for 
paranoid schizophrenia.  The veteran subsequently initiated 
and perfected appeals of these determinations.  In October 
2006, the veteran's motion for advancement of his appeal on 
the Board's docket was granted.  

The veteran has also perfected appeals of the RO's December 
2004 denial of service connection for hearing loss and 
tinnitus.  However, in a November 2005 rating decision, the 
RO awarded the veteran service connection for these 
disabilities; therefore, these issues are no longer on appeal 
before the Board.  See generally Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).  

The issue of entitlement to service connection for paranoid 
schizophrenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was denied service connection for a dementia 
praecox, paranoid type, in an April 1951 rating decision, and 
was so informed the next month.  He did not initiate an 
appeal of this denial.  

2.  Subsequent to the April 1951 rating decision, the veteran 
has submitted additional service medical records; this 
evidence is not cumulative or redundant of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.  

3.  The veteran did not engage in combat with the enemy 
during military service.  

4.  The veteran has not presented credible supporting 
evidence of an in-service stressor.  


CONCLUSIONS OF LAW

1.  The April 1951 rating decision that denied entitlement to 
service connection for dementia praecox, paranoid type, is a 
final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2006).  

2.  Evidence received since the RO's April 1951 rating 
decision which denied service connection for dementia 
praecox, paranoid type, is new and material, and the 
veteran's claim for that disability may be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  

3.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.304(f) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).  

Prior to the initial adjudication of the claimant's claims, a 
letter dated in June 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The June 2004 letter 
informed the claimant that additional information or evidence 
was needed to support the claims on appeal and asked the 
claimant to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  These records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  



I. New and material evidence - Paranoid schizophrenia

The veteran seeks to reopen his claim for service connection 
for a psychiatric disability, claimed as paranoid 
schizophrenia.  Service connection for dementia praecox, 
paranoid type, was initially denied by VA in a December 1949 
rating decision.  The RO again denied the claim in a May 1950 
rating decision, and in April 1951.  The veteran did not 
appeal the April 1951 rating decision; thus, this decision 
became final.  38 U.S.C.A. § 7105 (West 2002).  Under 
applicable criteria, a claim that is the subject of a prior 
final denial may only be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

In the course of this appeal, the RO appears to have 
considered the veteran's service connection claim for a 
psychiatric disability on the merits.  In any such case, the 
Board is not bound by the RO's analysis of a claim, and 
indeed, must make a preliminary decision that new and 
material evidence has been presented before addressing the 
merits of the claim, as this step represents a mandatory 
jurisdictional requirement under 38 U.S.C.A. §§ 5108 and 7104 
(West 2002).  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(citing Barnett v. Brown, 8 Vet. App. 1, 4, aff'd 83 F.3d 
1380 (Fed. Cir. 1996)).  Thus, the veteran's claim for 
service connection for a psychiatric disability must first be 
subject to scrutiny under 38 U.S.C.A. § 5108 (West 2002) and 
38 C.F.R. § 3.156 (2006); only if these legal requirements 
are met may it be considered on the merits.  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In the present case, the veteran has submitted private and VA 
medical records, as well as his own contentions, in support 
of his claim.  It would appear additional service medical 
records have been obtained as well.  For the reasons to be 
discussed below, at least some of this evidence is new and 
material, and his service connection claim for paranoid 
schizophrenia must be reopened.  

Previously, the veteran's service connection claim for a 
psychiatric disability was denied based on a lack of evidence 
of in-service onset of such a disability.  However, 
additional service medical records have been added to the 
claims file which do not appear to have been considered 
previously.  The veteran had two periods of service, from 
August 1944 to November 1945, when he immediately reenlisted 
for a second tour, to December 1946.  Records from his second 
period were recently added to the claims folder, and likely 
were not before VA in 1950.  They were not specifically 
mentioned in prior rating decisions, and a January 1947 
rating decision stated the veteran had "incomplete 
records".  Hence, the Board finds the veteran's additional 
service medical records are new, in that they were not of 
record at the time of the prior final denial, and they are 
not cumulative and redundant of evidence already considered.  

Next, the Board finds the veteran's additional service 
medical records are material, as they indicate the veteran 
sought treatment in October 1946, during active military 
service, for psychiatric symptoms.  He stated he was 
"nervous - can't sleep - poor appetite."  A psychiatric 
consultation was recommended.  As the veteran's claim was 
previously denied based on a lack of evidence of in-service 
onset of a psychiatric disability, this new evidence clearly 
relates to an unestablished fact necessary to substantiate 
the claim.  As it also raises a reasonable possibility of 
substantiating the claim, it is material.  

The veteran having submitted new and material evidence, his 
service connection claim for paranoid schizophrenia must be 
reopened and considered on the merits.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  

II. Service connection - Post-traumatic stress disorder

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  The general requirements for awards 
of service connection have already been noted above.  Also 
noted above, the veteran was previously denied service 
connection for a psychiatric disability in April 1951, and 
reconsideration of his claim required a determination that 
new and material evidence had been submitted.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  
However, the veteran's service connection claim for PTSD is 
new and unique from his prior claims for service connection 
for a psychiatric disability.  The Board notes that service 
connection for PTSD has never before been specifically denied 
or addressed by VA including at the time of the 1951 prior 
denial.  Therefore, the Board will consider the veteran's 
current claim to be new, for on the merits.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2006); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or written 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2006); Zarycki, 6 Vet. App. at 98.  

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Id.   Service department 
records must support, and not contradict, the claimant's 
testimony regarding noncombat stressors.  Doran v. Brown, 6 
Vet. App. 283 (1994); see also, Fossie v. West, 12 Vet. 
App. 1, 6 (1998) (wherein the Court stated, "If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors").  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors.  

After review of the record, the Board finds that the record 
does not reflect that the veteran participated in combat 
during military service.  As noted above, he had two periods 
of service, with two certificates of discharge.  While award 
of a Combat Infantryman's Badge, indicative of combat, was 
listed on his second, December 1946, discharge, this award is 
not listed on his initial, November 1945, discharge, the only 
period during which the U.S. was actively involved in combat 
operations.  Additionally, subsequent copies of the veteran's 
December 1946 discharge document have the Combat 
Infantryman's Badge crossed out; the form notes no credit for 
battles or campaigns.  Other service records indicate that 
while the veteran had approximately four months' foreign 
service in Europe, he only served with an occupation unit, 
with no history of combat.  When the veteran first began 
seeking VA benefits shortly after service, VA determined at 
that time that the veteran did not have combat duty, and the 
Board finds nothing to contradict this determination.  
Finally, the veteran himself does not specifically contend 
combat service.  

After considering the evidence of record, the Board is unable 
to conclude the veteran has a verified or verifiable 
stressor.  As noted above, the record does not reflect that 
the veteran was exposed to combat and he has not cited a 
specific stressor event.  In his March 2004 claim, he merely 
stated his PTSD began during, or as a result of, military 
service, but he did not indicate a specific stressor event.  
Likewise, he reported no specific stressor events at the time 
of his July 2004 VA psychiatric examination.  In the absence 
of a verified or verifiable stressor event, service 
connection for PTSD must be denied.  38 C.F.R. § 3.304(f) 
(2006).  

The Board also notes that the veteran has not presented a 
current diagnosis of PTSD.  Central to any claim for service 
connection is a current diagnosis of the claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While 
a VA psychiatric examination was afforded him in July 2004, 
he was not diagnosed with PTSD at that time, and his private 
medical records are also negative for such a diagnosis.  
Thus, the veteran's service connection claim for PTSD must 
also be denied based on the lack of a current diagnosis of 
the claimed disability.  

The veteran has himself suggested he has PTSD as a result of 
military service; however, as a layperson, his statements 
regarding medical etiology, causation, and diagnosis are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Overall, the preponderance of the evidence is against a grant 
of service connection for PTSD, as the veteran has not 
alleged any verifiable in-service stressor events, and he has 
not presented a current diagnosis of such a disability.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).   




ORDER

The claim of entitlement to service connection for a 
psychiatric disability is reopened, and to this extent only, 
the appeal is granted.  

Entitlement to service connection for PTSD is denied.  


REMAND

The Board having reopened the veteran's service connection 
claim for a psychiatric disability, claimed as paranoid 
schizophrenia, it may now be considered on the merits.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  Service connection may 
also be awarded for certain disabilities, such as psychoses, 
which manifest to a compensable degree within a statutorily-
prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  
38 C.F.R. § 3.384 was recently introduced to further define 
"psychosis" as used at 38 C.F.R. § 3.309.  Under § 3.384, 
psychosis includes schizophrenia.  71 Fed. Reg. 42758 (July 
28, 2006) (effective August 28, 2006).  

However, prior to any decision by the Board, additional 
development is required.  VA is obligated to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005).  VA's duty to assist includes providing a 
medical examination and/or obtaining a medical opinion when 
such an examination becomes necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005).  In 
the present case, while the veteran was afforded a July 2004 
VA psychiatric examination, it is unclear whether the 
additional service medical records, noted above and recently 
added to the claims file, were reviewed, as they are not 
specifically mentioned in the examination report.  Therefore, 
a supplemental VA medical opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should forward the veteran's 
claims folder to a VA medical specialist 
in psychiatric disabilities for a medical 
opinion statement.  The examiner who 
interviewed the veteran in July 2004 
should be selected as the first option; if 
he is unavailable, another examiner may be 
selected.  The examiner's attention is 
directed to the veteran's service medical 
records for his December 1945 - December 
1946 period of service, especially the 
October 1946 clinical notation.  The 
examiner should also note the affidavits 
submitted by the veteran's parents and ex-
wife, received in 1951.  After fully 
reviewing the evidence of record, the 
examiner should note for the record any 
current psychiatric disabilities 
diagnosed.  For any current disabilities 
diagnosed, the examiner should state 
whether it is at least as likely as not 
such a disability began during the 
veteran's active military service (from 
September 1944 to December 1946), or 
within a year thereafter.  In so doing, 
the examiner should reconcile the 
veteran's complaints in service and his 
subsequent hospitalizations in 1949 and 
thereafter.  The medical basis for all 
opinions expressed should also be given.  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the AMC on the basis of any 
additional evidence added to the record.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


